          Case: 21-1362 Document:
          Case 2:16-cr-00130-ER    1-5 Page:
                                Document     1
                                         829 Filed Date Filed: Page
                                                   02/26/21    02/26/2021
                                                                    1 of 2

                                           OFFICE OF THE CLERK

PATRICIA S. DODSZUWEIT           UNITED STATES COURT OF APPEALS                    TELEPHONE
                                            FOR THE THIRD CIRCUIT                 215-597-2995
          CLERK                       21400 UNITED STATES COURTHOUSE
                                             601 MARKET STREET
                                         PHILADELPHIA, PA 19106-1790
                                      Website: www.ca3.uscourts.gov

                                           February 26, 2021


Joseph G. Poluka, Esq.
Blank Rome
130 North 18th Street
One Logan Square
Philadelphia, PA 19103

Lance Rogers, Esq.
Rogers Castor
26 East Athens Avenue
Ardmore, PA 19003

Jed Silversmith, Esq.
Blank Rome
130 North 18th Street
One Logan Square
Philadelphia, PA 19103


RE: USA v. Charles Hallinan
Case Number: 21-1362
District Court Case Number: 2-16-cr-00130-001

PACER account holders are required to promptly inform the PACER Service Center of
any contact information changes. In order to not delay providing notice to attorneys or pro
se public filers, your information, including address, phone number and/or email address,
may have been updated in the Third Circuit database. Changes at the local level will not be
reflected at PACER. Public filers are encouraged to review their information on file with
PACER and update if necessary.


To All Parties:

Attorneys are required to file all documents electronically through the Court's Electronic
Case Filing System. See 3d Cir. L.A.R. 113 and the Court's website at
www.ca3.uscourts.gov/cmecf-case-managementelectronic-case-files.

Enclosed please find case opening information regarding the above-captioned appeal by Linda
B. Hallinan docketed at No. 21-1362. All inquiries should be directed to your Case Manager in
          Case: 21-1362 Document:
          Case 2:16-cr-00130-ER    1-5 Page:
                                Document     2
                                         829 Filed Date Filed: Page
                                                   02/26/21    02/26/2021
                                                                    2 of 2


writing or by calling the Clerk's Office at 215-597-2995. This Court's rules, forms, and case
information are available on our website at http://www.ca3.uscourts.gov.

Counsel for Appellant

Counsel is required to continue on appeal unless relieved by order of this Court. 3rd Cir. LAR
Misc. 109.1.

As Counsel for Appellant(s), you must file:
1. Application for Admission (if applicable);
2. Appearance Form
3. Criminal Appeal Information Statement; and
4. Transcript Purchase Order Form.
These forms must be filed within fourteen (14) days from the date of this letter.

Counsel for Appellee
As Counsel for Appellee(s), you must file:
1. Appearance Form
This form must be filed within fourteen (14) days from the date of this letter.

Failure of counsel to comply with any of these requirements by the deadline may result in the
imposition of sanctions by the Court. 3rd Cir. LAR Misc. 107.2.

Attached is a copy of the full caption in this matter as it is titled in the district court. Please
review this caption carefully and promptly advise this office in writing of any discrepancies.

Very truly yours,
Patricia S. Dodszuweit, Clerk


By: s/Stephanie/AMR
Case Manager
267-299-4926

Cc: Lauren R. Baer, Esq.
Joshua M. Baker, Esq.
Maria M. Carrillo, Esq.
Mark B. Dubnoff, Esq.
Sarah L. Grieb, Esq.
Edwin J. Jacobs Jr., Esq.
Louis D. Lappen, Esq.
Michael M. Rosensaft, Esq.
Gary S. Silver, Esq.
Andrew K. Stutzman, Esq.
Roma W. Theus II, Esq.
Peter F. Vaira, Esq.
Robert A. Zauzmer, Esq.
